ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-412, recommending that as a matter of final discipline pursuant to Rule 1:20—13(c), MATTHEW S. NEUGE-BOREN, formerly of BRICK, who was admitted to the bar of this State in 2002, and who has been temporarily suspended from the practice of law since June 2, 2015, be disbarred based on his guilty plea in the United States District Court for the District of New Jersey to a two-count information charging respondent with one count of wire fraud, in violation of 18 U.S.C. § 1343, and one count of tax fraud, in violation of 18 U.S.C. § 7206, conduct in violation of RPC 8.4(b)(commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And MATTHEW S. NEUGEBOREN having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that MATTHEW S. NEUGEBOREN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that MATTHEW S. NEUGEBOREN be and hereby is permanently restrained and enjoined from practicing law; and it is further
*15ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by MATTHEW S. NEUGEBOREN pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that MATTHEW S. NEUGEBOREN comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.